          Case 1:18-cv-01655-LJO-JDP Document 5 Filed 01/03/19 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   FREDERICK BANKS,                                      Case No. 1:18-cv-01655-LJO-JDP

10                    Petitioner,                          ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATIONS TO DISMISS
11             v.                                          FRIVOLOUS HABEAS PETITION

12   CENTRAL INTELLIGENCE AGENCY,                          ECF No. 2
     U.S. SENATE, and U.S. HOUSE OF
13   REPRESENTATIVES, et al.,
14                   Respondents.
15

16        Petitioner Frederick Banks, a federal pretrial detainee without counsel, seeks a writ of habeas
17   corpus pursuant to 28 U.S.C. § 2241. The matter was referred to a United States magistrate judge
18   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19        On December 6, 2018, the assigned Magistrate Judge entered findings and recommendations
20   that the Court dismiss the petition as frivolous. ECF No. 2. On December 21, 2018, Petitioner
21   filed his objections. ECF No. 3.
22        In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
23   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
24   Court finds the findings and recommendations to be supported by the record and proper analysis.
25        Accordingly, IT IS ORDERED that:
26        1.        The findings and recommendations issued by the magistrate judge on December 6,

27                  2018, ECF No. 2, are adopted in full;

28        2.        Petition for writ of habeas corpus, ECF No. 1, is dismissed; and


                                                       1
        Case 1:18-cv-01655-LJO-JDP Document 5 Filed 01/03/19 Page 2 of 2


 1      3.    The clerk of court is directed to enter judgment in favor of respondents and close the`

 2            case.

 3

 4 IT IS SO ORDERED.

 5
     Dated:   January 2, 2019                        /s/ Lawrence J. O’Neill _____
 6                                          UNITED STATES CHIEF DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
